Citation Nr: 9929259	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  96-47 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of a 
shrapnel wound to the muscles of the lumbar region of the 
spine, currently evaluated as 40% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945, and received the Purple Heart, among other awards.  
This appeal originally arose from a May 1996 rating action 
which denied a rating in excess of 20% for the veteran's 
residuals of a shrapnel wound to the muscles of the lumbar 
region of the spine.  By rating action of September 1998, the 
RO, in pertinent part, granted a 40% rating for the 
abovementioned low back disability from November 1997; the 
matter of a rating in excess of 40% remains for appellate 
consideration.  By rating action of September 1998, the RO 
also granted a separate 10% rating for a low back shrapnel 
wound scar.

In written argument dated in February 1999, the veteran's 
representative raised the issues of entitlement to a separate 
compensable disability rating for neurological deficit 
claimed as residuals of the service-connected shrapnel wound 
to the muscles of the lumbar region of the spine, as well as 
a total disability rating based on individual unemployability 
due to service- connected disabilities.  These issues have 
not been adjudicated by the RO and are not properly before 
the Board of Veterans Appeals (Board) for appellate 
consideration at this time, and are thus referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran's residuals of a shrapnel wound to the muscles of 
the lumbar region of the spine are productive of severe 
impairment of function of Muscle Group XX in the lumbar 
region.



CONCLUSION OF LAW

The veteran's residuals of a shrapnel wound to the muscles of 
the lumbar region of the spine are 60% disabling according to 
the schedular criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.56, 4.73, Diagnostic 
Code 5320 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

A review of the record includes the service medical records 
which show that the veteran was struck by shrapnel from enemy 
action while aboardship off the coast of France on 6 June 
1944.  The diagnosis was shell fragment wound of the right 
lumbar region.  Examination on 11 June showed a small 
laceration in the right flank, and X-rays showed a 1 cm by 1 
cm foreign body in the right flank.  On 
26 June, an unsuccessful attempt was made under anesthesia to 
remove the foreign body.  Examination showed a 1.5 cm in 
diameter wound in the right flank.  The diagnoses on 28 June 
were 1.5 cm long penetrating shrapnel wound of the right 
lumbar region, and 1 cm by 1.5 cm shrapnel foreign body in 
the right flank.   On 
6 July, there was still drainage and slight induration around 
the wound in the right flank.  On 11 July, the foreign body 
was removed from deep in the right flank near the tip of the 
right 12th rib.  On 24 July, the wound was described as 
healed, and the veteran was discharged to duty, fit for same.  
Separation examination of December 1945 showed normal bones, 
joints, and muscles of the spine, and a healed right flank 
scar.  

Post service, on VA examination of August 1946, the veteran 
gave a history of mild pain at the site of his right flank 
shrapnel wound scar ever since June 1944, and particularly 
when lifting heavy objects.  Current examination showed a 10 
cm long lateral and posterior shrapnel wound scar in the 
right flank which was well-healed and mildly tender.  The 
veteran's pain was noted to be mild and recurrent, and 
mobility of the trunk was normal.  X-rays of the lumbar spine 
showed no evidence of pathology, and there were no apparent 
foreign bodies.  The diagnosis was residuals of a shrapnel 
wound of the right flank, manifested by mild recurrent pain 
(well-healed scar).

On VA surgical examination of July 1947, the veteran gave a 
history of a penetrating shrapnel wound of the right lumbar 
region in June 1944 involving a foreign body, which had 
lodged in the deep lumbar muscles but not entered the 
abdominal cavity.  He complained of constant pain across the 
small of the back, which pain was aggravated by heavy lifting 
and prolonged standing and walking.  On current examination, 
gait and posture were normal.  Across the right lumbar area 
near the flank, there was a well-healed, depressed, adherent, 
tender shrapnel wound and post-operative scar measuring 3.5 
inches.  There was some subcutaneous and muscle tissue loss 
beneath the wound.  There was no muscular spasm.  Trunk 
movements were normal, but the veteran complained of pain in 
the extreme planes of motion.  Straight leg raising was 
limited on the right.  X-rays of the lumbar spine performed 
to assess the question of a foreign body showed no bony 
abnormality.  The diagnoses included well-healed, slightly 
depressed, adherent, slightly tender, 3.5-inch shrapnel wound 
and post-operative scar of the right lumbar region, with 
slight loss of underlying subcutaneous and muscular tissues; 
and subjective, constant pain in the lower back, aggravated 
by lifting, walking, or standing.

The assessment on outpatient VA orthopedic clinical 
evaluation of September 1990 was musculoskeletal low back 
pain with degenerative joint disease.

On VA orthopedic examination of February 1991, the examiner 
reviewed the veteran's medical history pertaining to his 
combat-incurred right flank shrapnel wound, and noting that 
he had had relatively severe pain after the accident, opined 
that he most likely had a spondylolysis on that occasion, as 
X-rays disclosed that he had a spondylolysis in an unusual 
location.  The examiner noted X-rays showing that the veteran 
had a spondylolysis at L 1-2, and opined that this was 
probably secondary to a hyperextension injury, which appeared 
to be the mechanism of injury from a shrapnel wound.  On 
current examination, the veteran complained of relatively 
constant pain in the mid-low back area, more toward the right 
flank, which pain occasionally radiated down the posterior 
aspect of the right leg.  On examination, he ambulated with a 
slow, shuffling gait and used a cane in his right hand.  
There was a well-healed 11 cm right flank incision, with loss 
of some of the muscular and subcutaneous tissue in this area 
approximately 1.5 cm in depth.  Forward flexion of the spine 
was to approximately 45 degrees, hyperextension to 
0 degrees, and lateral bending and rotation each to 5 degrees 
bilaterally.  Motor function was 5/5.  X-rays of the spine 
showed spondylolysis at L 1-2 and evidence of loss of disc 
space height and degenerative arthritis secondary to 
instability at 
L 1-2, as well as facet hypertrophy and degenerative 
arthritis at L5-S1.  The diagnostic impression was service-
connected disability from the laceration to the flank area 
and also spondylolysis at L 1-2.  The examiner opined that 
the facet arthritis at L5-S1 could be secondary to the 
veteran's long years of working as a welder, or perhaps could 
also be service-connected and possibly related to the 
instability of the L 1-2 area.  

On VA neurological examination of December 1991, the veteran 
complained of chronic low back pain which often radiated into 
the thighs.  On examination, gait was moderately unsteady, 
and he used a cane for support.  Straight leg raising was 
normal.  Back motion was slow, with limited lumbar flexion.  
The examiner concluded that the veteran had a musculoskeletal 
back problem secondary to a shrapnel injury and arthritis, 
with no neurological deficit found except a gait problem 
secondary to pain.  

After VA orthopedic examination in March 1996, the diagnostic 
impression was chronic lumbar muscle region discomfort due to 
service-connected injury, with moderate limitation secondary 
to chronic back pain in terms of range of motion and 
activities the veteran could perform, which appeared to have 
worsened somewhat in recent years.              

At the May 1997 RO hearing on appeal, the veteran's 
representative stated that the veteran's back disability had 
been rated improperly since separation from service, in that 
it should have been rated at least 20% disabling since 
December 1945.  The veteran testified that he currently had 
muscle spasms in the back and pain radiating down his legs.

VA outpatient orthopedic clinical examination in March 1998 
showed tenderness of the lumbar paraspinous muscles, 
increased pain with back extension, and flexion to 30 
degrees.  X-rays showed degenerative joint disease of the 
posterior elements of the lumbar spine.

On VA examination of July 1998, the examiner reviewed 
pertinent aspects of the veteran's medical history, noting 
that he was cane-dependent, unable to fully straighten his 
back, and unable to walk up and down stairs; his exercise 
tolerance was limited to 20 to 50 feet; and he spent time in 
a wheelchair and had discomfort on a daily basis.  On 
examination, the veteran walked with a marked stooped 
posture, with a cane in his hand.  His wife pushed him in a 
wheelchair when he left.  He was unable to fully straighten, 
with a fixed stooped posture of 20 degrees of flexion; he 
could flex an additional 20 degrees to 40 degrees.  He could 
not bend laterally or rotate.  There was a 4-inch healed 
lateral flank wound, with some loss of subcutaneous tissue.  
There was palpable tenderness and spasm over the lower lumbar 
region.  X-rays of the spine showed degenerative disc disease 
and degenerative joint disease at L 1-2 and L5-S1.  The 
assessment was status-post shrapnel contusion wound to the 
lumbar spine, with some residuals regarding loss of 
subcutaneous tissue and persistent tenderness in the area.  
The veteran's main problem was advanced post-traumatic 
degenerative disease of the lumbar spine, which the examiner 
related to the impact of his initial injury.  He opined that 
the veteran was significantly disabled on the basis of his 
injury, and could no longer ambulate or straighten fully.

II. Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased rating is well-grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran has asserted that 
the disability at issue is worse than currently evaluated, 
and the Board thus finds that he has stated a well-grounded 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further development 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 

On 3 June 1997, the VA published a final rule, effective 3 
July 1997, amending the Schedule for Rating Disabilities 
(38 C.F.R. Part 4) with respect to muscle injuries, because 
medical science had advanced and commonly-used medical terms 
had changed.  The effect of the modification was to ensure 
use of current medical terminology and unambiguous criteria, 
and to reflect medical advances that had occurred since the 
last review.   

When a change occurs in an applicable regulation after a 
claim has been filed but before a final decision has been 
rendered, the U.S. Court of Appeals for Veterans Claims has 
held that the VA must apply the version of the regulation 
which is most favorable to the claimant.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Therefore, when the 
pertinent rating criteria have been revised during the 
pendency of an appeal to the Board involving a claim for an 
increased rating for a service-connected disability, a 
determination must be made by the Board as to whether a 
particular amended regulation is more favorable to a claimant 
than the previously-existing regulation.  Questions as to 
whether an amendment is more beneficial to a claimant than a 
previously-existing provision must be resolved on a case-by-
case basis.  VAOPGCPREC 11-97.  

In this case, the veteran's claim for an increased rating for 
residuals of a shrapnel wound to Muscle Group XX in the 
lumbar region was received by the RO in February 1996.  Thus, 
he is entitled to application of the versions of 38 C.F.R. 
§ 4.56 and Diagnostic Code 5320 which are most favorable to 
him.  However, the Board finds that the revised rating 
criteria do not differ significantly from the versions in 
effect prior to 3 July 1997, as a  result of which the Board 
shall apply only the revised criteria in adjudicating the 
veteran's appeal, inasmuch as this results in no prejudice to 
the veteran.  See VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92); Bernard v. Brown, 4 Vet. App.  384, 393-94 (1993).  
The Board notes that the abovementioned editing of the Rating 
Schedule effective 3 July 1997 was not intended to change 
fundamental rules of rating, but rather to condense and 
clarify the Schedule in the interest of efficiency and ease 
of use, and represented no substantive amendment.  See 58 
Fed. Reg. 33235 (16 June 1993). 

Under the applicable criteria, Muscle Group XX provides 
postural support of the body, and affects extension and 
lateral movements of the spine and function of the 
sacrospinalis muscles.  A 40% rating is warranted for 
moderately-severe injury to Muscle Group XX (spinal muscles 
of the lumbar region).  A 60% rating requires severe injury.  
38 C.F.R. § 4.73, Diagnostic Code 5320 (as in effect prior 
to, and on and after 3 July 1997).  The 60% rating is the 
maximum percentage disability rating assignable under 
Diagnostic Code 5320.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, a lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (as in effect on and after 3 July 1997).  

Under Diagnostic Code 5320, disabilities resulting from 
muscle injuries shall be classified as moderately-severe as 
follows: (i) Type of injury.  Through-and-through or deep-
penetrating wound by a small high-velocity missile or a large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of the wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
the track of the missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (as in effect on and 
after 3 July 1997).

Under Diagnostic Code 5320, disabilities resulting from 
muscle injuries shall be classified as severe as follows:  
(i) Type of injury.  Through-and-through or deep-penetrating 
wound due to a high-velocity missile, or large or multiple 
low-velocity missiles, or with a shattering bone fracture or 
an open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound.  Record of consistent complaint of cardinal 
signs and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those shown for 
moderately-severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: adhesion of the scar to 
pelvic bones, sacrum, or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; visible or measurable 
atrophy; and adaptive contraction of an opposing group of 
muscles.  38 C.F.R. § 4.56(d)(4) (as in effect on and after 3 
July 1997).     

The medical evidence of record includes the service medical 
records which document no fracture of any bone or lumbar 
vertebra as a result of the shrapnel wound, and which 
indicate that the veteran originally suffered no more than 
moderate injury to his lumbar musculature from the shrapnel 
wound.  However, the 1998 VA medical findings show that that 
muscle injury has in fact progressed such that it now results 
in severe disability, as documented in the March 1998 X-ray 
findings of degenerative joint disease, and the July 1998 
examiner's medical opinion linking the veteran's advanced 
post-traumatic degenerative disease of the lumbar spine with 
the impact of his initial injury.  In addition, the latter 
examiner opined that the veteran was significantly disabled 
on the basis of his lumbar shrapnel wound injury, and could 
no longer ambulate or straighten fully.  The Board finds that 
these clinical findings and medical opinions support the 
assignment of the maximum 60% schedular rating under 
Diagnostic Code 5320, and the benefit sought on appeal is 
granted to this extent.


ORDER

An increased rating to 60% for residuals of a shrapnel wound 
to the muscles of the lumbar region of the spine is granted, 
subject to the applicable regulations governing the payment 
of monetary benefits.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

